Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

BETWEEN

PATTERN ENERGY GROUP LP

AND

PATTERN ENERGY GROUP INC.

Dated as of October 2, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

ARTICLE II REGISTRATION RIGHTS

     6   

2.1

  Mandatory Registration Rights      6   

2.2

  Piggyback Registration Rights      8   

2.3

  Expenses      10   

2.4

  No Additional Demand Registration Rights      10   

2.5

  MJDS      10   

2.6

  Additional Shares      10   

ARTICLE III REGISTRATION PROCEDURES

     10   

3.1

  Registration and Qualification in the United States      10   

3.2

  Qualification in Canada      15   

3.3

  Selling Stockholder Information      17   

3.4

  Discontinuation of Disposition of Registrable Shares      18   

3.5

  Free Writing Prospectus      18   

ARTICLE IV SUSPENSION PERIOD

     18   

4.1

  Suspension      18   

4.2

  Notices Relating to Suspension      19   

ARTICLE V INDEMNIFICATION AND CONTRIBUTION

     20   

5.1

  Indemnification by PEG Inc.      20   

5.2

  Indemnification by the Holders      21   

5.3

  Indemnification Procedures      21   

5.4

  Contribution      22   

5.5

  Contribution Procedures      22   

5.6

  Additional Liability      23   

5.7

  Conflicts with Underwriting Agreements      23   

ARTICLE VI TERMINATION OF PEG INC.’S OBLIGATIONS

     23   

ARTICLE VII MISCELLANEOUS

     23   

7.1

  Construction      23   

7.2

  Entire Agreement      24   

7.3

  Notices      24   

7.4

  Governing Law      25   

7.5

  Severability      25   

7.6

  Amendment      25   

7.7

  Counterparts      25   

7.8

  Authority      25   

7.9

  Binding Effect and Assignment      25   

7.10

  Waiver      26   

7.11

  Arbitration      26   

7.12

  Adjustment for Stock Splits, etc      26   



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of October 2, 2013, by and between Pattern Energy Group Inc., a Delaware
corporation (“PEG Inc.”), and Pattern Energy Group LP, a Delaware limited
partnership (“PEG LP”) and the other holders listed on Schedule I hereto (each
an “Initial Holder” and collectively, the “Initial Holders”).

RECITALS

WHEREAS, in connection with the initial public offering (the “IPO”) of shares of
the Company’s Class A common stock, par value $0.01 per share (“Class A Common
Stock”), the Company and PEG LP (and certain of PEG LP’s affiliated entities)
have engaged in certain Contribution Transactions (as defined herein), pursuant
to which the Initial Holders received shares of Class A Common Stock and shares
of the Company’s Class B common stock, par value $0.01 per share (“Class B
Common Stock”);

WHEREAS, pursuant to the Company’s Amended and Restated Certificate of
Incorporation, shares of Class B Common Stock are convertible into shares of
Class A Common Stock upon the terms and subject to the conditions contained
therein; and

WHEREAS, in connection with the Contribution Transactions, the Company has
agreed to grant the Initial Holders and their permitted assignees and
transferees the registration rights set forth in Article II hereof.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereby agree
as follows:

ARTICLE I

DEFINITIONS

The following terms used in this Agreement are defined as set forth below or in
the sections indicated, as applicable.

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement” has the meaning given such term in the Preamble.



--------------------------------------------------------------------------------

“Canadian Prospectus” means a prospectus (including a preliminary prospectus) of
PEG Inc. filed in one or more Eligible Jurisdictions pursuant to applicable
Canadian Securities Laws qualifying Registrable Shares for public distribution
in such Eligible Jurisdictions, including all amendments and supplements to such
prospectus, and all material incorporated by reference or deemed to be
incorporated by reference, if any, in such prospectus.

“Canadian Regulator” means, with respect to each Eligible Jurisdiction, the
securities regulatory authority or securities regulator, as applicable, under
the applicable Canadian Securities Laws of such Eligible Jurisdiction.

“Canadian Review System” means the system and procedures for
multi-jurisdictional prospectus reviews established under National Policy 11-202
- Process for Prospectus Review in Multiple Jurisdictions and, as applicable,
Multilateral Instrument 11-102 - Passport System, of the Canadian Securities
Administrators.

“Canadian Securities Laws” means the securities legislation of each jurisdiction
of Canada in which PEG Inc. is at the relevant time a reporting issuer (or the
equivalent), together with applicable published policy statements and blanket
rulings and orders issued by the applicable Canadian Regulator, all as amended
and in effect from time to time.

“Class A Common Stock” has the meaning given such term in the Recitals.

“Class B Common Stock” has the meaning given such term in the Recitals.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means Class A Common Stock, including the shares of Class A
Common Stock issuable upon conversion of the Class B Common Stock.

“Contribution Transactions” means the transactions and events contemplated under
the headings “Business Summary—Contribution Transactions” and ‘structure and
Formation of the Company” in PEG Inc.’s prospectus filed with the Commission
pursuant to Rule 424(b) in connection with the IPO.

“Controlling Person” is defined in Section 5.1.

“Demand Date” is the date that the Holder then holding a majority of the
Registrable Shares to be sold in such Underwritten Offering demands mandatory
registration rights pursuant to Section 2.1.

“Eligible Jurisdiction” means each Canadian jurisdiction (other than Quebec) in
which PEG Inc. is, at the relevant time, a “reporting issuer” (or the
equivalent) under the applicable Canadian Securities Laws of that jurisdiction.

“End of Suspension Notice” is defined in Section 4.2.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated by the Commission thereunder.

“FINRA” means the Financial Industry Regulatory Authority.



--------------------------------------------------------------------------------

“Free Writing Prospectus” means a free writing prospectus, as defined in Rule
405 under the Securities Act.

“Governing Documents” means (i) the Amended and Restated Certificate of
Incorporation of PEG Inc., (ii) the Amended and Restated Bylaws of PEG Inc.,
(iii) the certificates of incorporation or the certificates of formation of each
subsidiary of PEG Inc., as applicable, and (iv) the limited liability company
agreements, limited partnership agreements or bylaws of each subsidiary of PEG
Inc., as applicable, and in each case, as may be amended from time to time.

“Holder” means any Initial Holder who is the record or beneficial owner of any
Registrable Shares or any assignee or transferee of such Initial Holder who
through, and as a direct result of, a transaction with a Holder becomes the
record or beneficial owner of an amount of shares of Common Stock that on a
standalone basis represents at least 5% of the issued and outstanding shares of
Common Stock on a fully diluted basis, (x) to the extent permitted under the
Governing Documents and applicable law and (y) provided such direct assignee or
direct transferee agrees in writing to be bound by all the provisions hereof,
except any assignee or transferee (whether direct or indirect) shall not be
deemed a Holder if the same acquires such Common Stock (A) in a public
distribution pursuant to a registration statement under the Securities Act or a
Canadian Prospectus or (B) pursuant to transactions exempt from registration
under the Securities Act where securities sold in such transaction may be resold
without subsequent registration under the Securities Act or pursuant to
transactions exempt from the prospectus requirements of applicable Canadian
Securities Laws where securities sold in such transactions may be resold without
a prospectus under applicable Canadian Securities Laws.

“Indemnified Party” is defined in Section 5.3.

“Indemnifying Party” is defined in Section 5.3.

“Initial Holder” and “Initial Holders” has the meaning given such terms in the
Preamble.

“IPO” has the meaning given such term in the Recitals.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act.

“Liabilities” is defined in Section 5.1.

“Lock-up Expiration Date” is defined in Section 2.1.

“Mandatory Canadian Shelf Prospectus” is defined in Section 2.1.

“Mandatory Registration Statement” is defined in Section 2.1.

“MJDS” means the Canadian multijurisdictional disclosure system established by
National Instrument 71-101 - The Multijurisdictional Disclosure System, of the
Canadian Securities Administrators.



--------------------------------------------------------------------------------

“NI 44-102” means National Instrument 44-102 - Shelf Distributions, of the
Canadian Securities Administrators.

“PEG Inc.” has the meaning given such term in the Preamble, and includes any
successor thereto.

“PEG LP” has the meaning given such term in the Preamble, and includes any
successor thereto.

“Permitted Free Writing Prospectus” is defined in Section 3.5.

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Piggyback Canadian Prospectus” is defined in Section 2.2.

“Piggyback Registration Statement” is defined in Section 2.2.

“Principal Canadian Regulator” means (a) if a Canadian Prospectus is to be filed
in more than one Eligible Jurisdiction, the Canadian Regulator that is the
“principal regulator” with respect to such Canadian Prospectus pursuant to the
Canadian Review System, and (b) if a Canadian Prospectus is to be filed in only
one Eligible Jurisdiction, the Canadian Regulator for that Eligible
Jurisdiction.

“Prospectus” means the prospectus included in any Registration Statement,
including any preliminary prospectus, and all other amendments and supplements
to any such prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference, if any, in
such prospectus.

“Purchaser Indemnitee” is defined in Section 5.1.

“Registrable Shares” means, with respect to any Holder, (i) shares of Common
Stock at any time owned, either of record or beneficially, by such Holder that
were first issued to the Initial Holders in connection with the Contribution
Transactions (including for the avoidance of doubt, Class A Common Stock issued
or issuable upon conversion of Class B Common Stock issued to the Initial
Holders in connection with the Contribution Transactions), (ii) any shares of
Class A Common Stock acquired by an Initial Holder from a third party, provided
that, immediately prior to such acquisition, PEG LP beneficially owns at least
10% of the issued and outstanding Common Stock and (iii) any additional shares
of Common Stock issued as a dividend, distribution or exchange for, or in
respect of, such shares (including as a result of combinations,
recapitalizations, mergers, consolidations, reorganizations or otherwise). As to
any particular Registrable Shares, they shall cease to be Registrable Shares at
the earliest time as one of the following shall have occurred: (i) a
Registration Statement or Canadian Prospectus (including a Piggyback
Registration Statement, a Piggyback Canadian Prospectus or a Mandatory Canadian
Shelf Prospectus) covering such shares has been declared effective by the
Commission or filed in one or more Eligible Jurisdictions, respectively, and all
such shares have been disposed of pursuant to such Registration Statement or
Canadian Prospectus



--------------------------------------------------------------------------------

(including a Piggyback Registration Statement, a Piggyback Canadian Prospectus
or a Mandatory Canadian Shelf Prospectus), (ii) such shares have been publicly
sold under Rule 144, (iii) all such shares may be sold in a single transaction
without limitation under the volume restrictions of Rule 144(e), provided that
the average weekly trading volume shall be calculated using the combined trading
volume on the NASDAQ Global Market and Toronto Stock Exchange (or, at such time,
the two primary exchanges upon which the Class A Common Stock is than traded) or
(iv) such shares have been otherwise transferred in a transaction that
constitutes a sale thereof under the Securities Act, PEG Inc. has delivered to
the Holder’s transferee a new certificate or other evidence of ownership for
such shares not bearing the Securities Act restricted stock legend and such
shares subsequently may be resold or otherwise transferred by such transferee
without registration under the Securities Act.

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with this Agreement, including: (a) all Commission, Canadian
Regulator, securities exchange or marketplace, FINRA registration, listing,
inclusion, and filing fees, (b) all fees and expenses incurred in connection
with compliance with international, federal or state securities, or blue sky
laws (including any registration, listing and filing fees, and reasonable fees
and disbursements of counsel in connection with blue sky qualification of any of
the Registrable Shares, and the preparation of a blue sky memorandum and
compliance with the rules of FINRA), (c) all expenses of any Persons in
preparing or assisting in preparing, word processing, duplicating, printing,
delivering, and distributing any Registration Statement, any Prospectus, any
Canadian Prospectus, any amendments or supplements thereto, any underwriting
agreements, securities sales agreements, certificates, and any other documents
relating to the performance under and compliance with this Agreement, (d) all
fees and expenses incurred in connection with the listing or inclusion of any of
the Registrable Shares on the NASDAQ Global Market and the Toronto Stock
Exchange pursuant to Section 3.1(m), (e) the fees and disbursements of counsel
for PEG Inc. and the Initial Holders and of the independent public accountants
of PEG Inc. (including the expenses of any special audit and “cold comfort”
letters required by or incident to such performance), and (f) any fees and
disbursements customarily paid in issues and sales of securities (including the
fees and expenses of any experts retained by PEG Inc. in connection with any
Registration Statement or Canadian Prospectus); provided, however, that
Registration Expenses shall exclude brokers” or underwriters” discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of
Registrable Shares by any Holder.

“Registration Statement” means any Mandatory Registration Statement or Piggyback
Registration Statement.

“Rule 144,” “Rule 158,” “Rule 415,” or “Rule 424,” respectively, means such
specified rule promulgated by the Commission pursuant to the Securities Act, as
such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated by the Commission thereunder.

“Suspension Event” is defined in Section 4.2.



--------------------------------------------------------------------------------

“Suspension Notice” is defined in Section 4.2.

“Underwriting Agreement” is defined in Section 2.1.

“Underwritten Offering” means a sale of securities of PEG Inc. to an underwriter
or underwriters for reoffering to the public.

ARTICLE II

REGISTRATION RIGHTS

2.1 Mandatory Registration Rights. (a) At any time after the expiration of the
restrictions set forth in Section 3(c) of the Underwriting Agreement (the
“Underwriting Agreement”), dated September 26, 2013, by and among PEG Inc., PEG
LP and the Underwriters party thereto (the “Lock-up Expiration Date”), any one
or more Holders then holding a majority of the Registrable Shares held by all
such Holders may demand that PEG Inc. (a) file with the Commission one or more
shelf or other registration statements on Form S-1 or such other form under the
Securities Act then available to PEG Inc. providing for the resale by the
Holders of all or a portion of the Registrable Shares held by such Holders in
one or more separate public offerings or from time to time pursuant to Rule 415
of the Securities Act, if permitted by such form (including the Prospectus, any
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference, if
any, in any such registration statement, the “Mandatory Registration
Statement”); and/or (b) file in one or more Eligible Jurisdictions one or more
base shelf prospectuses under NI 44-102 (including, as applicable, such other
documents comprising the Canadian Prospectus of which the base shelf prospectus
is a part, a “Mandatory Canadian Shelf Prospectus”) qualifying the Registrable
Shares for public distribution in each such Eligible Jurisdiction. If PEG Inc.
has an effective Mandatory Registration Statement on Form S-1 under the
Securities Act and becomes eligible to use Form S-3 or such other short-form
registration statement form under the Securities Act, PEG Inc. shall promptly
give notice of such eligibility to the Holders and may, in its sole discretion,
convert such Mandatory Registration Statement on Form S-1 to a registration
statement on Form S-3 or such other short-form registration statement by means
of a post-effective amendment or otherwise, unless the Holders notify PEG Inc.
within 10 Business Days of receipt of the PEG Inc. notice that such conversion
would interfere with its distribution of Registrable Shares already in progress
and provides a reasonable explanation therefor, in which case PEG Inc. will
delay the conversion of the Mandatory Registration Statement for a reasonable
time after receipt of the first such notice, not to exceed 30 days in the
aggregate.

(b) Effectiveness and Scope. PEG Inc. shall use its reasonable best efforts to
cause the Mandatory Registration Statement to be declared effective by the
Commission and/or a final receipt to be issued for the Mandatory Canadian Shelf
Prospectus by the Principal Canadian Regulator within 120 days following the
Demand Date, and to remain effective until, in the case of a Mandatory
Registration Statement, the date on which all shares of Common Stock in respect
thereof cease to be Registrable Shares and, in the case of a Mandatory Canadian
Shelf Prospectus, the earlier of the date on which the Holders no longer hold
any Registrable Shares and 25 months from the date on which the receipt is
issued. The Mandatory Registration Statement and/or the Mandatory Canadian



--------------------------------------------------------------------------------

Shelf Prospectus shall provide for the resale from time to time, and pursuant to
any method or combination of methods legally available (including an
Underwritten Offering, a direct sale to purchasers, a sale through brokers or
agents, or a sale over the internet), by the Holders.

(c) Underwriting. If one or more Holders propose to conduct an Underwritten
Offering under the Mandatory Registration Statement or the Mandatory Canadian
Shelf Prospectus, the Holder holding a majority of the Registrable Shares to be
sold in such Underwritten Offering shall advise PEG Inc. of the managing
underwriters for such proposed Underwritten Offering. In such event, PEG Inc.
shall enter into an underwriting agreement in customary form with the managing
underwriters, which shall include, among other provisions, indemnities to the
effect and to the extent provided in Article V and shall take all such other
reasonable actions as are requested by the managing underwriter in order to
expedite or facilitate the registration and/or qualification and the disposition
of the Registrable Shares included in such Underwritten Offering; provided,
however, that PEG Inc. shall not be required to conduct more than three such
Underwritten Offerings during any 365 day period; provided, further, that PEG
Inc. shall not be required to conduct any such Underwritten Offering unless the
anticipated gross proceeds from such Underwritten Offering are at least $25
million; provided, further, that PEG Inc. shall be required to cause appropriate
officers of PEG Inc. or its Affiliates to participate in a “road show” or
similar marketing effort being conducted by such underwriter with respect to
such Underwritten Offering only if the Holders participating in the Underwritten
Offering reasonably anticipate gross proceeds from such Underwritten Offering of
at least $75 million; provided, further, that PEG Inc. shall not be required to
cause such officers of PEG Inc. or its Affiliates to participate in a “road
show” or similar marketing effort being conducted by such underwriter with
respect to such Underwritten Offering more than twice in a 365 day period.
Holders proposing to distribute Registrable Shares through such Underwritten
Offering shall enter into an underwriting agreement in customary form with the
managing underwriters selected for such Underwritten Offering and complete and
execute any questionnaires, personal information forms, powers of attorney,
submissions to jurisdiction, certificates, undertakings, declarations, notices,
indemnities, securities escrow agreements, and other documents reasonably
required under the terms of such underwriting (including, without limitation,
any documents required under the Securities Act or applicable Canadian
Securities Laws), and furnish to PEG Inc. such information in writing as PEG
Inc. may reasonably request for inclusion in the Mandatory Registration
Statement and/or Mandatory Canadian Shelf Prospectus. Notwithstanding any other
provision of this Agreement, with respect to an Underwritten Offering pursuant
to a Mandatory Registration Statement or a Mandatory Canadian Shelf Prospectus,
if the managing underwriters determine in good faith that marketing factors
require a limitation on the number of shares to be included in such Underwritten
Offering, then the managing underwriters may exclude shares (including
Registrable Shares) from the Underwritten Offering, and any shares included in
the Underwritten Offering shall be allocated to the Holders to the extent of its
requested amount of Registrable Shares to be included in the Underwritten
Offering.



--------------------------------------------------------------------------------

2.2 Piggyback Registration Rights. (a) If, after the date hereof, PEG Inc.
proposes (i) to file a registration statement under the Securities Act providing
for a public offering of PEG Inc.’s equity securities, other than a registration
statement on Form S-8 or Form S-4 or any similar form hereafter adopted by the
Commission as a replacement therefor (including the Prospectus, any amendments
and supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference, if any, in such
registration statement, the “Piggyback Registration Statement”); and/or (ii) to
file a Canadian Prospectus providing for a public offering of PEG Inc.’s equity
securities in one or more Eligible Jurisdictions (a “Piggyback Canadian
Prospectus”), or (iii) conduct an Underwritten Offering pursuant to a Piggyback
Registration Statement or a Piggyback Canadian Prospectus, PEG Inc. will notify
the Holders of the proposed filing and the Holders shall be given an opportunity
to include in the public offering provided for under such Piggyback Registration
Statement or Piggyback Canadian Prospectus or in the Underwritten Offering, as
applicable, all or any part of their Registrable Shares; provided, however,
that, except as set forth below, the Holders shall not be given an opportunity
to include Registrable Shares in any Underwritten Offering to the extent that
PEG Inc. has been advised by the managing underwriter of such Underwritten
Offering that the inclusion of any Registrable Shares for sale for the benefit
of the Holders will have a materially adverse effect on the price, timing,
marketing, or distribution of the Common Stock. If any Holder has an Affiliate
who is an officer or director of PEG Inc., within 10 Business Days after
delivery of the above-described notice by PEG Inc., such Holder has the right to
notify PEG Inc. in writing of its intention to include Registrable Shares in the
public offering provided for under such Piggyback Registration Statement or
Piggyback Canadian Prospectus or in the Underwritten Offering, as applicable,
and, in such notice, shall inform PEG Inc. of the number of Registrable Shares
that such Holder wishes to so include, as applicable, and provide, as a
condition to such inclusion, such information regarding the Holder and their
Registrable Shares as is required pursuant to Regulation S-K promulgated under
the Securities Act and/or applicable Canadian Securities Laws to effect the
registration and/or qualification of the Registrable Shares; provided, however,
that if no Holder has an Affiliate who is an officer or director of PEG Inc.,
such Holder shall provide such notice within three Business Days (or one
Business Day in the case of an “overnight” offering or “bought deal”) after
delivery of the above-described notice by PEG Inc. If such written notification
of a Holder’s intent to include Registrable Shares in the public offering
provided for under such Piggyback Registration Statement or Piggyback Canadian
Prospectus or in the Underwritten Offering, as applicable, is not received by
PEG Inc. within the applicable time-frames specified in the immediately
preceding sentence, such Holder shall have no right to so include any
Registrable Shares. Inclusion of any Registrable Shares in such Piggyback
Registration Statement will not affect the inclusion of such Registrable Shares
in the Mandatory Registration Statement until such Registrable Shares have been
sold under the Piggyback Registration Statement, at which time PEG Inc. may
remove from the Mandatory Registration Statement such Registrable Shares.

(b) Right to Terminate Piggyback Registration. At any time, PEG Inc. may
terminate or withdraw any Piggyback Registration Statement or Piggyback Canadian
Prospectus referred to in this Section 2.2, and without any obligation to a
Holder whether or not such Holder has elected to include Registrable Shares in
such registration or qualification, as applicable. PEG Inc. may suspend the
effectiveness and use of any Piggyback Registration Statement or Piggyback
Canadian Prospectus at any time for an unlimited amount of time whether or not a
Holder has elected to include Registrable Shares in such registration or
qualification, as applicable.



--------------------------------------------------------------------------------

(c) Underwriting. Any notice provided to the Holders by PEG Inc. pursuant to
Section 2.2(a) in connection with an Underwritten Offering shall advise the
Holders of the managing underwriters for any Underwritten Offering proposed
under the Piggyback Registration Statement or Piggyback Canadian Prospectus. A
Holder’s right to include Registrable Shares in any Piggyback Registration
Statement or Piggyback Canadian Prospectus pursuant to this Section 2.2 shall be
conditioned upon participation in such Underwritten Offering and the inclusion
of its Registrable Shares in the Underwritten Offering to the extent provided
herein. A Holder, if distributing its Registrable Shares through such
Underwritten Offering, shall enter into an underwriting agreement in customary
form with the managing underwriters selected for such Underwritten Offering and
complete and execute any questionnaires, personal information forms, powers of
attorney, submissions to jurisdiction, certificates, undertakings, declarations,
notices, indemnities, securities escrow agreements, and other documents
reasonably required under the terms of such underwriting (including, without
limitation, any documents required under the Securities Act or applicable
Canadian Securities Laws), and furnish to PEG Inc. such information in writing
as PEG Inc. may reasonably request for inclusion in the Registration Statement
or Canadian Prospectus. Notwithstanding any other provision of this Agreement,
with respect to an Underwritten Offering pursuant to a Piggyback Registration
Statement or a Piggyback Canadian Prospectus, if the managing underwriters
determine in good faith that marketing factors require a limitation on the
number of shares to be included in such Underwritten Offering, then the managing
underwriters may exclude shares (including Registrable Shares) from the
Underwritten Offering, and any shares included in the Underwritten Offering
shall be allocated first, to PEG Inc., and second, to the Holders, and third, to
any other Person included in such Underwritten Offering. If a Holder disapproves
of the terms of any Underwritten Offering pursuant to a Piggyback Registration
Statement or a Piggyback Canadian Prospectus, such Holder may elect to withdraw
therefrom by written notice to PEG Inc. and the underwriter, delivered at least
10 Business Days before the effective date of the Piggyback Registration
Statement or at any time prior to execution of a definitive underwriting
agreement in connection with an Underwritten Offering pursuant to a Piggyback
Registration Statement.

(d) Hold-Back Agreement. By electing to include Registrable Shares in an
Underwritten Offering pursuant to a Piggyback Registration Statement or a
Piggyback Canadian Prospectus, a Holder shall be deemed to have agreed not to
effect any sale or distribution of securities of PEG Inc. of the same or similar
class or classes of the securities included in the Registration Statement or
Canadian Prospectus or any securities convertible into or exchangeable or
exercisable for such securities, including a sale pursuant to Rule 144 under the
Securities Act, during such periods as reasonably requested (but in no event
longer than 30 days before or 90 days following the pricing of such Underwritten
Offering by the representatives of the underwriters).

(e) Mandatory Registration not Impacted by Piggyback Registration Statement. PEG
Inc.’s obligation to file any Mandatory Registration Statement or Mandatory
Canadian Shelf Prospectus shall not be affected by the filing or effectiveness
of the Piggyback Registration Statement or Piggyback Canadian Prospectus, as
applicable.



--------------------------------------------------------------------------------

2.4 Expenses. PEG Inc. shall pay all Registration Expenses in connection with
the registration of the Registrable Shares pursuant to this Agreement. A Holder,
if participating in a registration or qualification pursuant to this
Section 2.3, shall bear all discounts and commissions payable to underwriters or
brokers and all transfer taxes, if any, in connection with a registration of its
Registrable Shares pursuant to this Agreement and any other expense of such
Holder not specifically allocated to PEG Inc. pursuant to this Agreement
relating to the sale or disposition of its Registrable Shares pursuant to any
Registration Statement or Canadian Prospectus. Nothing herein shall require PEG
Inc. to pay any fees, costs, or disbursements of or relating to counsel for a
Holder unless required pursuant to Section 5.3.

2.5 No Additional Demand Registration Rights. Unless otherwise consented to by
the Holders, which consent may be unreasonably withheld, PEG Inc. shall not
grant to any other Person a demand registration right to register Common Stock
for sale to the public in an Underwritten Offering or in a continuous offering
under Rule 415 of the Securities Act or under NI 44-102.

2.6 MJDS. Notwithstanding anything contained in this Article II or in
Section 3.2, in the event that PEG Inc. is required hereunder to qualify any
Registrable Shares for public distribution in an Eligible Jurisdiction pursuant
to the applicable requirements and procedures set forth in the MJDS Rule, the
terms and conditions hereof shall apply, mutatis mutandis.

2.7 Additional Shares. For the avoidance of doubt, PEG Inc., at its option, may
register for sale or resale, as applicable, under a Mandatory Registration
Statement or a Canadian Prospectus filed pursuant to this Agreement or
otherwise, any number of unissued shares of Common Stock (or any other
securities of PEG Inc.) or any shares of Common Stock (or other securities of
PEG Inc.) owned by any security holder of PEG Inc. (other than the Holders);
provided, that, except as otherwise provided herein, in no event shall the
inclusion of such securities on any such Registration Statement or a Canadian
Prospectus reduce the amount offered for the account of the Holders in any
Underwritten Offering at the request of the Holders pursuant to Section 2.1
hereof.

ARTICLE III

REGISTRATION PROCEDURES

3.1 Registration and Qualification in the United States. In connection with the
obligations of PEG Inc. with respect to any registration of Registrable Shares
in the United States pursuant to this Agreement, PEG Inc. shall:

(a) prepare and file with the Commission, as specified in this Agreement, each
Registration Statement, which Registration Statement shall comply as to form in
all material respects with the requirements of the applicable form and include
all financial statements required by the Commission to be filed therewith, and
use its reasonable best efforts to cause such Registration Statement to become
effective as soon as practicable after filing and to remain effective as
appropriate;



--------------------------------------------------------------------------------

(b) subject to Section 3.1(i), (i) prepare and file with the Commission such
amendments and post-effective amendments to each such Registration Statement as
may be necessary to keep such Registration Statement effective and accurate as
appropriate, (ii) cause each Prospectus contained therein to be supplemented by
any required Prospectus supplement, and as so supplemented to be filed pursuant
to Rule 424 or any similar rule that may be adopted under the Securities Act,
(iii) promptly amend or supplement each such Registration Statement to include
PEG Inc.’s quarterly and annual financial information and other material
developments (until PEG Inc. is eligible to incorporate such information by
reference into the Registration Statement), during which time sales of the
Registrable Shares under the Registration Statement will be suspended until such
amendment or supplement is filed and effective, and (iv) comply in all material
respects with the provisions of the Securities Act with respect to the
disposition of all securities covered by each Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the Holders;

(c) furnish to the Holders, without charge, as many copies of each Prospectus,
including each preliminary Prospectus, any Permitted Issuer Free Writing
Prospectus, and any amendment or supplement thereto and such other relevant
documents as the Holders may reasonably request; provided, however, that any
such document’s availability on the Commission’s Electronic Data Gathering
Analysis and Retrieval System database (or any successor thereto) shall satisfy
such obligation; PEG Inc. hereby consents to the use of such Prospectus,
including each preliminary Prospectus, any Permitted Issuer Free Writing
Prospectus, and any amendment or supplement thereto, by the Holders in
connection with the offering and sale of the Registrable Shares covered by any
such Prospectus;

(d) use its reasonable best efforts to register or qualify, or obtain exemption
from registration or qualification for, all Registrable Shares by the time the
applicable Registration Statement is declared effective by the Commission under
all applicable state securities or “blue sky” laws of such domestic
jurisdictions as the Holders shall reasonably request in writing, keep each such
registration or qualification or exemption effective during the period such
Registration Statement is required to be kept effective pursuant to this
Agreement, and do any and all other acts and things that may be reasonably
necessary or advisable to enable the Holders to consummate the disposition of
Registrable Shares in each such jurisdiction; provided, however, that PEG Inc.
shall not be required to (i) qualify generally to do business in any
jurisdiction or to register as a broker or dealer in such jurisdiction where it
would not otherwise be required to qualify but for this Section 3.1(d),
(ii) subject itself to taxation in any such jurisdiction, or (iii) submit to the
general service of process in any such jurisdiction;

(e) use its reasonable best efforts to cause all Registrable Shares covered by
such Registration Statement to be registered and approved by such other domestic
governmental agencies or authorities, if any, as may be necessary to enable the
Holders to consummate the disposition of such Registrable Shares;



--------------------------------------------------------------------------------

(f) notify the Holders promptly (i) when such Registration Statement has become
effective and when any post-effective amendments and supplements thereto become
effective, (ii) of any issuance by the Commission or any state securities
authority of any stop order suspending the effectiveness of such Registration
Statement or the initiation of any proceedings for that purpose, (iii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to such Registration Statement or related
Prospectus or any Issuer Free Writing Prospectus or for additional information,
and (iv) of the happening of any event during the period such Registration
Statement is effective as a result of which such Registration Statement or the
related Prospectus or any Permitted Issuer Free Writing Prospectus or any
document incorporated by reference therein contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading (which information
shall be accompanied by an instruction to suspend the use of the Registration
Statement and the Prospectus and such Permitted Issuer Free Writing Prospectus
until the requisite changes have been made);

(g) use its reasonable best efforts to avoid the issuance of, or if issued, to
obtain the withdrawal of, any order enjoining or suspending the use or
effectiveness of a Registration Statement or suspending the qualification (or
exemption from qualification) of any of the Registrable Shares for sale in any
jurisdiction, as promptly as practicable;

(h) upon written request, furnish to the Holders, without charge, at least one
conformed copy of such Registration Statement and any post-effective amendment
or supplement thereto (without documents incorporated therein by reference or
exhibits thereto, unless requested); provided, however, that any such document’s
availability on the Commission’s Electronic Data Gathering Analysis and
Retrieval System database (or any successor thereto) shall satisfy such
obligation;

(i) except as provided in Article IV, upon the occurrence of any event
contemplated by Section 3.1(f)(iv), use its reasonable best efforts to promptly
prepare a supplement or post-effective amendment to a Registration Statement or
the related Prospectus or any Permitted Issuer Free Writing Prospectus or any
document incorporated therein by reference or file any other required document
so that, as thereafter delivered to the purchasers of the Registrable Shares,
such Prospectus or Permitted Issuer Free Writing Prospectus will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and, upon request,
promptly furnish to the Holders a reasonable number of copies of each such
supplement or post-effective amendment; provided, however, that any such
document’s availability on the Commission’s Electronic Data Gathering Analysis
and Retrieval System database (or any successor thereto) shall satisfy such
obligation;

(j) if requested by the Holders or the representative of the underwriters, if
any, (i) promptly incorporate in a Prospectus supplement or post-effective
amendment such material information as the Holders or the representative of the
underwriters, if any, indicate relates to them or otherwise reasonably request
be included therein and (ii) make



--------------------------------------------------------------------------------

all required filings of such Prospectus supplement or such post-effective
amendment as soon as practicable after PEG Inc. has received notification of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment;

(k) in the case of an Underwritten Offering, use its reasonable best efforts to
furnish or caused to be furnished to the Holders and the underwriters a signed
counterpart, addressed to the Holders and the underwriters, of: (i) an opinion
of counsel for PEG Inc., dated the date of each closing under the underwriting
agreement, reasonably satisfactory to the underwriters and (ii) a “comfort”
letter, dated the date of the underwriting agreement and the date of each
closing thereunder, signed by the independent public accountants who have
certified PEG Inc.’s financial statements included in such Registration
Statement, covering substantially the same matters with respect to such
Registration Statement (and the Prospectus included therein) and with respect to
events subsequent to the date of such financial statements, as are customarily
covered in accountants” letters delivered to underwriters in underwritten public
offerings of securities, and such other financial matters as the underwriters
may reasonably request and are customarily obtained by underwriters in
underwritten offerings; provided, that to be an addressee of the comfort letter,
the Holders may be required to confirm that it is in the category of persons to
whom a comfort letter may be delivered in accordance with applicable accounting
literature;

(l) enter into customary agreements (including in the case of an Underwritten
Offering, an underwriting agreement) and take all other action in connection
therewith to expedite or facilitate the distribution of the Registrable Shares
included in such Registration Statement, and in the case of an Underwritten
Offering make representations and warranties to the underwriters in such form
and scope as are customarily made by issuers to underwriters in underwritten
offerings and confirm the same, to the extent customary, if and when requested;

(m) in the case of an Underwritten Offering, use its reasonable best efforts to
make available for inspection by the underwriters participating in any
disposition pursuant to a Registration Statement and their representatives
(including counsel or other professional advisors), all financial and other
records, pertinent corporate documents, and properties of PEG Inc., and cause
the officers and employees of PEG Inc. to supply all information reasonably
requested; provided, however, that such records, documents or information that
PEG Inc. determines, in good faith, to be confidential and notifies the
underwriters accordingly shall not be disclosed unless (i) disclosure is
necessary to avoid or correct a misrepresentation in a Registration Statement or
Prospectus, (ii) the release of such records, documents, or information is
required by law or ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, or (iii) such records, documents, or information have
been generally made available to the public; provided, further, that to the
extent practicable, the foregoing inspection and information gathering shall be
coordinated on behalf of the Holders and the other parties entitled thereto by
one counsel designated by and on behalf of the Holders and the other parties,
which counsel PEG Inc. determines in good faith is reasonably acceptable;



--------------------------------------------------------------------------------

(n) use its reasonable best efforts (including seeking to cure in PEG Inc.’s
listing application any deficiencies cited by the exchanges) to cause all
Registrable Shares to be listed on the NASDAQ Global Market and the Toronto
Stock Exchange and thereafter maintain the listing on such exchanges when such
Registrable Shares are included in a Registration Statement;

(o) use its reasonable best efforts to prepare and file in a timely manner all
documents and reports required by the Exchange Act and, to the extent PEG Inc.’s
obligation to file such reports pursuant to Section 15(d) of the Exchange Act
expires before the expiration of the effectiveness period of the Registration
Statement as required by Section 2.1(b), PEG Inc. shall register the Registrable
Shares under the Exchange Act and shall maintain such registration through the
effectiveness period required by Section 2.1(b);

(p) provide a CUSIP number for all Registrable Shares;

(q) (i) otherwise use its commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the Commission
and (ii) delay filing any Registration Statement or Prospectus or amendment or
supplement to such Registration Statement or Prospectus to which the Holders
shall have reasonably objected on the grounds that such Registration Statement
or Prospectus or amendment or supplement does not comply in all material
respects with the requirements of the Securities Act, the Holders having been
furnished with a copy thereof at least three Business Days before the filing
thereof; provided, that PEG Inc. may file such Registration Statement or
Prospectus or amendment or supplement after PEG Inc. shall have made a good
faith effort to resolve any such issue with the Holders and shall have advised
the Holders in writing of its reasonable belief that such filing complies in all
material respects with the requirements of the Securities Act;

(r) cause to be maintained a registrar and transfer agent for all Registrable
Shares;

(s) in connection with any disposition of Registrable Shares (whether or not
pursuant to a Registration Statement) that will result in the securities being
delivered no longer constituting Registrable Shares, cooperate with the Holders
and the representative of the underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing the Registrable Shares to
be sold, which certificates shall not bear any transfer restrictive legends
(other than as required by PEG Inc.’s charter), and to enable such Registrable
Shares to be in such denominations and registered in such names as the Holders
or the representative of the underwriters, if any, may request at least three
Business Days before any sale of Registrable Shares; and

(t) if required under the rules of FINRA, in connection with the initial filing
of a Shelf Registration Statement and each amendment thereto with the Commission
pursuant to Section 2.1, cooperate with the underwriter’s or other FINRA
member’s counsel as reasonably necessary to prepare and, within one Business Day
of such filing with the Commission, to file with FINRA all forms and information
required or requested



--------------------------------------------------------------------------------

by FINRA in order to obtain written confirmation from FINRA that FINRA does not
object to the fairness and reasonableness of the underwriting terms and
arrangements relating to the resale of Registrable Shares pursuant to the Shelf
Registration Statement.

3.2 Qualification in Canada. In connection with the obligations of PEG Inc. with
respect to any qualification of Registrable Shares for public distribution in an
Eligible Jurisdiction pursuant to this Agreement, PEG Inc. shall:

(a) prepare and file, in each Eligible Jurisdiction in which the distribution is
to be effected, as specified in this Agreement, a preliminary and final
prospectus, which shall comply as to form in all material respects with the
requirements of applicable Canadian Securities Laws, together with any required
amendments or supplements thereto as may be required to comply with applicable
Canadian Securities Laws and all material incorporated by reference or deemed to
be incorporated by reference therein (as applicable), and use its reasonable
best efforts to obtain receipts for the preliminary and final prospectus from
the Canadian Regulator;

(b) furnish to the Holders, without charge, as many copies of the Canadian
Prospectus and such other relevant documents as the Holders may reasonably
request; provided, however, that any such document’s availability on the System
for Electronic Document Analysis and Retrieval database (or any successor
thereto) shall satisfy such obligation; and PEG Inc. hereby consents to the use
of the Canadian Prospectus by the Holders in connection with the offering and
sale of the Registrable Shares covered by such Canadian Prospectus;

(c) in the case of an Underwritten Offering, use its reasonable best efforts to
furnish or cause to be furnished to the Holders and the underwriters a signed
counterpart, addressed to the Holders and the underwriters, of: (i) an opinion
of counsel for PEG Inc., dated the date of each closing under the underwriting
agreement, reasonably satisfactory to the underwriters and (ii) a “comfort”
letter, dated the date of the underwriting agreement and the date of each
closing thereunder, signed by the independent public accountants who have
certified PEG Inc.’s financial statements included in the Canadian Prospectus,
covering substantially the same matters with respect to the Canadian Prospectus
and with respect to events subsequent to the date of such financial statements,
as are customarily covered in accountants” letters delivered to underwriters in
underwritten public offerings of securities, and such other financial matters as
the underwriters may reasonably request and are customarily obtained by
underwriters in underwritten offerings; provided, that to be an addressee of the
comfort letter, the Holders may be required to confirm that it is in the
category of persons to whom a comfort letter may be delivered in accordance with
applicable accounting literature;

(d) enter into customary agreements (including in the case of an Underwritten
Offering, an underwriting agreement) and take all other action in connection
therewith to expedite or facilitate the distribution of the Registrable Shares
covered by the Canadian Prospectus, and in the case of an Underwritten Offering
make representations and warranties to the underwriters in such form and scope
as are customarily made by issuers to underwriters in underwritten offerings and
confirm the same, to the extent customary, if and when requested;



--------------------------------------------------------------------------------

(e) in the case of an Underwritten Offering, use its reasonable best efforts to
make available for inspection by the underwriters participating in any
distribution pursuant to the Canadian Prospectus and their representatives
(including counsel or other professional advisors), all financial and other
records, pertinent corporate documents, and properties of PEG Inc., and cause
the officers and employees of PEG Inc. to supply all information reasonably
requested; provided, however, that any records, documents, or information that
PEG Inc. determines, in good faith, to be confidential and notifies the
underwriters accordingly shall not be disclosed unless (i) disclosure is
necessary to avoid or correct a misrepresentation in the Canadian Prospectus,
(ii) the release of such records, documents, or information is required by law
or ordered pursuant to a subpoena or other order from a court of competent
jurisdiction, or (iii) such records, documents, or information have been
generally made available to the public; provided, further, that to the extent
practicable, the foregoing inspection and information gathering shall be
coordinated on behalf of the Holders and the other parties entitled thereto by
one counsel designated by and on behalf of the Holders and the other parties,
which counsel PEG Inc. determines in good faith is reasonably acceptable;

(f) (i) notify the Holders promptly of the happening of any event as a result of
which the Canadian Prospectus as then in effect and pursuant to which
Registrable Shares are qualified for public distribution in an Eligible
Jurisdiction would include an untrue statement of material fact or would omit to
state a material fact that is required to be stated or that is necessary to make
any statement therein not misleading in light of the circumstances in which it
was made (which notice shall be accompanied by an instruction to suspend the use
of the Canadian Prospectus until the required updates have been completed);
(ii) except as provided in Article IV use its reasonable best efforts to
promptly amend or supplement the Canadian Prospectus so that the Canadian
Prospectus, as amended or supplemented, will not include an untrue statement of
material fact or omit to state a material fact that is required to be stated or
that is necessary to make any statement therein not misleading in light of the
circumstances in which it was made; and (iii) promptly furnish to the Holders a
reasonable number of copies of any such amendment or supplement; provided,
however, that any such document’s availability on the System for Electronic
Document Analysis and Retrieval database (or any successor thereto) shall
satisfy such obligation;

(g) notify the Holders promptly of the issuance by a Canadian Regulator, or by
any court or other governmental or regulatory authority, of any order or ruling
suspending the effectiveness of the receipt for a Canadian Prospectus, ceasing
any trading in Registrable Shares or the Common Stock generally, or suspending
or preventing the use of a Canadian Prospectus or the qualification of any
securities thereunder for distribution in any jurisdiction; and use its
reasonable best efforts to have any such order or ruling cancelled or withdrawn
pending which the Holders shall cease any distribution of Common Stock and acts
in furtherance thereof and shall not deliver a Canadian Prospectus to any
person;



--------------------------------------------------------------------------------

(h) notify the Holders promptly of the initiation of any proceedings for an
order or ruling described in Section 3.2(g) above or any request by a Canadian
Regulator, or by any court or other governmental or regulatory authority, for
amendments or supplements to a Canadian Prospectus or for additional
information;

(i) in connection with any disposition of Registrable Shares (whether or not
pursuant to a Canadian Prospectus) that will result in the securities being
delivered no longer constituting Registrable Shares, cooperate with the Holders
and the representative of the underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing the Registrable Shares to
be sold, which certificates shall not bear any transfer restrictive legends
(other than as required by PEG Inc.’s charter), and to enable such Registrable
Shares to be in such denominations and registered in such names as the Holders
or the representative of the underwriters, if any, may request at least three
Business Days before any sale of Registrable Shares;

(j) use its reasonable best efforts to cause all Registrable Shares to be listed
on the NASDAQ Global Market and the Toronto Stock Exchange;

(k) provide a CUSIP number for all Registrable Shares;

(l) (i) otherwise use its commercially reasonable efforts to comply in all
material respects with all applicable Canadian Securities Laws and (ii) delay
filing any document comprising a part of the Canadian Prospectus to which the
Holders shall have reasonably objected on the grounds that such document does
not comply in all material respects with the requirements of applicable Canadian
Securities Laws, the Holders having been furnished with a copy thereof at least
three Business Days before the filing thereof; provided, that PEG Inc. may file
such document after PEG Inc. shall have made a good faith effort to resolve any
such issue with the Holders and shall have advised the Holders in writing of its
reasonable belief that such filing complies in all material respects with the
requirements of applicable Canadian Securities Laws;

(m) cause to be maintained a registrar and transfer agent for all Registrable
Shares; and

(n) use its reasonable best efforts to otherwise take all such other actions as
may be necessary in order to facilitate the distribution of Registrable Shares
in an Eligible Jurisdiction in accordance with applicable Canadian Securities
Laws, through registrants who comply with the relevant provisions of such laws.

3.3 Selling Stockholder Information. A Holder shall furnish to PEG Inc. such
information regarding the proposed distribution of Common Stock by such Holder
as PEG Inc. may from time to time reasonably request in writing or as shall be
required to effect the registration or qualification of such Holder’s
Registrable Shares, and such Holder shall not be entitled to be named as a
selling stockholder in any Registration Statement or Canadian Prospectus (and a
Holder shall not be entitled to use the Prospectus forming a part of the
Registration Statement) if such Holder does not provide such information to PEG
Inc. A Holder further agrees to furnish promptly to PEG Inc. in writing all
information required from time to time to make the information previously
furnished by such Holder not misleading.



--------------------------------------------------------------------------------

3.4 Discontinuation of Disposition of Registrable Shares. The Holders agree
that, upon receipt of any notice from PEG Inc. of the happening of any event of
the kind described in Section 3.1(f)(ii), 3.1(f)(iii), 3.1(f)(iv), 3.2(f)(i),
3.2(g), or 3.2(h), the Holders will immediately discontinue disposition of
Registrable Shares pursuant to a Registration Statement or a Canadian Prospectus
until (a) any such order or ruling is vacated or (b) if an event described in
Section 3.1(f)(iii), 3.1(f)(iv), or 3.2(f)(i) occurs, the Holders” receipt of
the copies of the supplemented or amended Prospectus or Canadian Prospectus, as
applicable. If so directed by PEG Inc., the Holders will deliver to PEG Inc. (at
the reasonable expense of PEG Inc.) all copies in its possession, other than
permanent file copies, of the Prospectus or Canadian Prospectus covering such
Registrable Shares as at the time of receipt of such direction.

3.5 Free Writing Prospectus. The Holders represent that it has not prepared or
had prepared on its behalf or used or referred to, and agrees that it will not
prepare or have prepared on its behalf or use or refer to, any Free Writing
Prospectus, and has not distributed and will not distribute any written
materials in connection with the offer or sale of the Registrable Shares without
the prior express written consent of PEG Inc. and, in connection with any
Underwritten Offering, the underwriters; provided, however, that no Free Writing
Prospectus or other written materials will be used, referred to or distributed
in any jurisdiction in which such use, reference or distribution is unlawful.
Any such Free Writing Prospectus consented to by PEG Inc. and the underwriters,
as the case may be, to the extent that such Free Writing Prospectus is lawfully
used, referred to or distributed, is hereinafter referred to as a “Permitted
Free Writing Prospectus.” PEG Inc. represents and agrees that it has treated and
will treat, as the case may be, each Permitted Free Writing Prospectus as an
Issuer Free Writing Prospectus, including in respect of timely filing with the
Commission, legending, and record keeping.

ARTICLE IV

SUSPENSION PERIOD

4.1 Suspension. Subject to the provisions of this Article IV, following the
effectiveness of a Registration Statement and/or the issuance of a final receipt
for a Canadian Prospectus (and the filings with any international, federal, or
state securities commissions), PEG Inc. may direct the Holders, in accordance
with Section 4.2, to suspend sales of the Registrable Shares pursuant to a
Registration Statement and/or a Canadian Prospectus for such times as PEG Inc.
reasonably may determine is necessary and advisable (but in no event, (a) in the
case of clause (i) below, for more than 45 consecutive days and (b) in the case
of clauses (i), (ii) and (iii) below, for more than an aggregate of 90 days in
any consecutive 12-month period commencing on the Closing Time or more than 60
days in any consecutive 90-day period, except, in the case of clause (b), as a
result of a review of any post-effective amendment by the Commission before
declaring any post-effective amendment to the Registration Statement effective;
provided, that PEG Inc. has used its reasonable best efforts to cause such
post-effective amendment to be declared effective), if any of the following
events shall occur: (i) the representative of the underwriters of an
Underwritten Offering of primary shares by PEG Inc. has advised PEG Inc. that
the sale of Registrable Shares pursuant to the Registration Statement and/or a
Canadian Prospectus would have a material adverse effect on the price, timing,
marketing, or distribution



--------------------------------------------------------------------------------

of such Underwritten Offering; (ii) the majority of the members of the board of
directors of PEG Inc. shall have determined in good faith that (A) the offer or
sale of any Registrable Shares would materially impede, delay, or interfere with
any proposed financing, offer, or sale of securities, acquisition, merger,
tender offer, business combination, corporate reorganization, consolidation, or
other significant transaction involving PEG Inc., (B) upon the advice of
counsel, the sale of Registrable Shares pursuant to the Registration Statement
and/or the Canadian Prospectus would require disclosure of non-public material
information not otherwise required to be disclosed under applicable law, and
(C) either (x) PEG Inc. has a bona fide business purpose for preserving the
confidentiality of such transaction, (y) disclosure would or would reasonably be
expected to have a material adverse effect on PEG Inc. or PEG Inc.’s ability to
consummate such transaction, or (z) the proposed transaction renders PEG Inc.
unable to comply with Commission requirements or applicable Canadian Securities
Laws, in each case under circumstances that would make it impractical or
inadvisable to cause the Registration Statement (or such filings) to become
effective or to promptly amend or supplement the Registration Statement on a
post-effective basis or to promptly amend or supplement the Canadian Prospectus,
as applicable; or (iii) the majority of the members of the board of directors of
PEG Inc. shall have determined in good faith, upon the advice of counsel, that
it is required by law to amend or supplement the Registration Statement or the
Canadian Prospectus or file a post-effective amendment to the Registration
Statement in order to incorporate information into the Registration Statement
for the purpose of (A) including in the Registration Statement any prospectus
required under Section 10(a)(3) of the Securities Act; (B) reflecting in the
Prospectus included in the Registration Statement or the Canadian Prospectus any
facts or events arising after the effective date of the Registration Statement
(or of the most-recent post-effective amendment) or the Canadian Prospectus
that, individually or in the aggregate, represents a fundamental change in the
information set forth therein; or (C) including in the Prospectus included in
the Registration Statement or the Canadian Prospectus any material information
with respect to the plan of distribution not disclosed in the Registration
Statement or the Canadian Prospectus or any material change to such information.
Upon the occurrence of any such suspension, PEG Inc. shall use its reasonable
best efforts to cause the Registration Statement to become effective or to
promptly amend or supplement the Registration Statement on a post-effective
basis or to promptly amend or supplement the Canadian Prospectus or to take such
action as is necessary to make resumed use of the Registration Statement or the
Canadian Prospectus compatible with PEG Inc.’s best interests, as applicable, so
as to permit the Holders to resume sales of the Registrable Shares as soon as
possible.

4.2 Notices Relating to Suspension. In the case of an event that causes PEG Inc.
to suspend the use of a Registration Statement and/or a Canadian Prospectus (a
“Suspension Event”), PEG Inc. shall give written notice (a “Suspension Notice”)
to the Holders to suspend sales of the Registrable Shares and such notice shall
state generally the basis for the notice and that such suspension shall continue
only for so long as the Suspension Event or its effect is continuing. PEG Inc.
shall use its reasonable best efforts and take all reasonable steps to terminate
suspension of the use of the Registration Statement and/or the Canadian
Prospectus as promptly as possible. The Holders shall not effect any sales of
Registrable Shares pursuant to such Registration Statement (or such filings) or
the Canadian Prospectus at any time after it has received a Suspension Notice
from PEG Inc. and before receipt of an End of Suspension Notice (as defined
below). If so directed by PEG Inc., the Holders will deliver to PEG Inc. (at the
expense of PEG Inc.) all copies other than permanent file copies then in the
Holders” possession



--------------------------------------------------------------------------------

of the Prospectus and any Issuer Free Writing Prospectus and the Canadian
Prospectus covering the Registrable Shares at the time of receipt of the
Suspension Notice. The Holders may recommence effecting sales of Registrable
Shares pursuant to the Registration Statement (or such filings) and/or the
Canadian Prospectus following further notice to such effect (an “End of
Suspension Notice”) from PEG Inc., which End of Suspension Notice shall be given
by PEG Inc. to the Holders in the manner described above promptly following the
conclusion of any Suspension Event and its effect.

ARTICLE V

INDEMNIFICATION AND CONTRIBUTION

5.1 Indemnification by PEG Inc. PEG Inc. agrees to indemnify and hold harmless
(a) the Holders and any underwriter (as determined in the Securities Act) for
the Holders, (b) each Person, if any, who controls (within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act) any of
the foregoing (a “Controlling Person”), and (c) the respective officers,
directors, partners, members, employees, representatives, and agents of any such
Person or any Controlling Person (any Person referred to in clause (a), (b), or
(c) may hereinafter be referred to as a “Purchaser Indemnitee”) from and against
any and all losses, claims, damages, judgments, actions, reasonable
out-of-pocket expenses, and other liabilities, including, as incurred,
reimbursement of all reasonable costs of investigating, preparing, pursuing, or
defending any claim or action, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, including the reasonable
fees and expenses of outside counsel to any Purchaser Indemnitee, joint or
several (the “Liabilities”), directly or indirectly related to, based upon,
arising out of, or in connection with any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement, Prospectus
(preliminary, amended, supplemented, or final), Issuer Free Writing Prospectus
(as amended or supplemented), Canadian Prospectus (preliminary, amended,
supplemented or final) or any other document prepared by PEG Inc. used to sell
the Registrable Shares, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a Prospectus or a Canadian Prospectus, in light of the
circumstances under which they were made), not misleading, except insofar as
such Liabilities arise out of or are based upon (i) any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with information relating to any Purchaser Indemnitee furnished to
PEG Inc. or any underwriter in writing by such Purchaser Indemnitee expressly
for use therein, (ii) any untrue statement or omission contained in a
preliminary Prospectus if such untrue statement is cured by delivery to the
Holders of an amended preliminary Prospectus or a Free Writing Prospectus prior
to pricing of the sale of securities, if an Underwritten Offering, or the
effectiveness of the Mandatory Registration Statement to which the preliminary
Prospectus relates, (iii) any untrue statement or omission contained in a
preliminary Canadian Prospectus if such untrue statement is cured by delivery to
the Holders of an amended preliminary Canadian Prospectus, or (iv) any sales by
the Holders after the delivery by PEG Inc. to the Holders of a Suspension Notice
and before the delivery by PEG Inc. of an End of Suspension Notice. PEG Inc.
shall notify the Holders promptly of the institution, threat, or assertion of
any claim, proceeding (including any governmental investigation), or litigation
which it shall have become aware in connection with the matters addressed by
this Agreement which involves PEG Inc. or a Purchaser Indemnitee. The indemnity
provided for herein shall remain in full force and effect regardless of any
investigation made by or on behalf of any Purchaser Indemnitee.



--------------------------------------------------------------------------------

5.2 Indemnification by the Holders. In connection with any Registration
Statement or Canadian Prospectus in which the Holders are participating, the
Holders agree to indemnify and hold harmless PEG Inc., each Person who controls
PEG Inc. within the meaning of Section 15 of the Securities Act or Section 20(a)
of the Exchange Act, and the respective officers, directors, partners, members,
representatives, employees, and agents of such Person or Controlling Person to
the same extent as the foregoing indemnity from PEG Inc. to each Purchaser
Indemnitee, but only with reference to (a) untrue statements or omissions or
alleged untrue statements or omissions made in reliance upon and in strict
conformity with information relating to the Holders furnished to PEG Inc. in
writing by the Holders expressly for use in any Registration Statement,
Prospectus or Canadian Prospectus, any amendment or supplement thereto, or any
preliminary Prospectus or preliminary Canadian Prospectus and (b) any sales by
the Holders after the delivery by PEG Inc. to the Holders of a Suspension Notice
and before the delivery by PEG Inc. of an End of Suspension Notice. The
liability of the Holders pursuant to clause (a) of the immediately preceding
sentence shall in no event exceed the net proceeds received by the Holders from
sales of Registrable Shares giving rise to such obligations. If the Holders
elect to include Registrable Shares in an Underwritten Offering, the Holders
shall be required to agree to such customary indemnification provisions as may
reasonably be required by the underwriter in connection with such Underwritten
Offering.

5.3 Indemnification Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim, or demand shall be brought or
asserted against any Person in respect of which indemnity may be sought pursuant
to Section 5.1 or 5.2, such Person (the “Indemnified Party”), shall promptly
notify the Person against whom such indemnity may be sought (the “Indemnifying
Party”), in writing (to the extent legally advisable) of the commencement
thereof (but the failure to so notify an Indemnifying Party shall not relieve it
from any Liability which it may have under this Article V, except to the extent
the Indemnifying Party is materially prejudiced by the failure to give notice),
and the Indemnifying Party, upon request of the Indemnified Party, shall retain
counsel reasonably satisfactory to the Indemnified Party to represent the
Indemnified Party and any others the Indemnifying Party may reasonably designate
in such proceeding and shall assume the defense of such proceeding and pay the
fees and expenses actually incurred by such counsel related to such proceeding.
Notwithstanding the foregoing, in any such proceeding, any Indemnified Party may
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party, unless (a) the Indemnifying Party and the
Indemnified Party shall have mutually agreed in writing to the contrary, (b) the
Indemnifying Party failed within a reasonable time after notice of commencement
of the action to assume the defense and employ counsel reasonably satisfactory
to the Indemnified Party, (c) the Indemnifying Party and its counsel do not
pursue in a reasonable manner the defense of such action, or (d) the named
parties to any such action (including any impleaded parties) include both such
Indemnified Party and the Indemnifying Party, or any Affiliate of the
Indemnifying Party, and such Indemnified Party shall have been reasonably
advised by counsel that, either (x) there may be one or more legal defenses
available to it which are different from or additional to those available to the
Indemnifying Party or such Affiliate of the Indemnifying Party or (y) a conflict
may exist between such Indemnified Party and the Indemnifying Party or such
Affiliate of the Indemnifying Party, in which event the



--------------------------------------------------------------------------------

Indemnifying Party may not assume or direct the defense of such action on behalf
of such Indemnified Party, it being understood, however, that the Indemnifying
Party shall not, in connection with any one such action or separate but
substantially similar or related actions arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys (in addition to any local counsel) for all such
Indemnified Parties, which firm shall be designated in writing by those
Indemnified Parties who sold a majority of the Registrable Shares sold by all
such Indemnified Parties under the particular Registration Statement and any
such separate firm for PEG Inc., the directors, the officers and such control
Persons of PEG Inc. as shall be designated in writing by PEG Inc. The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Party agrees to indemnify any
Indemnified Party from and against any Liability by reason of such settlement or
judgment to the extent provided in this Article V without reference to this
sentence. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all Liability on claims that are the subject matter of such proceeding.

5.4 Contribution. If the indemnification provided for in Section 5.1 or 5.2 is
for any reason held to be unavailable to an Indemnified Party in respect of any
Liabilities referred to therein (other than by reason of the exceptions provided
therein) or is insufficient to hold harmless a party indemnified thereunder,
then each Indemnifying Party under such sections, in lieu of indemnifying such
Indemnified Party thereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Liabilities in such proportion as is
appropriate to reflect the relative fault of the Indemnified Party on the one
hand and the Indemnifying Parties on the other in connection with the statements
or omissions that resulted in such Liabilities, as well as any other relevant
equitable considerations. The relative fault of PEG Inc., on the one hand, and
any Purchaser Indemnitees, on the other, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by PEG Inc. or by such Purchaser Indemnitees and the
parties” relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

5.5 Contribution Procedures. The parties agree that it would not be just and
equitable if contribution pursuant to this Article V were determined by pro rata
allocation (even if such Indemnified Parties were treated as one entity for such
purpose), or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 5.4. The amount paid or payable
by an Indemnified Party as a result of any Liabilities referred to in
Section 5.4 shall be deemed to include, subject to the limitations set forth
above, any reasonable legal or other expenses actually incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Article V, in no event shall a
Purchaser Indemnitee be required to contribute any amount in excess of the
amount by which proceeds received by such Purchaser Indemnitee from sales of
Registrable Shares exceeds the amount of any damages that such Purchaser
Indemnitee has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission



--------------------------------------------------------------------------------

or alleged omission. For purposes of this Article V, each Person, if any, who
controls (within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act) the Holders shall have the same rights to
contribution as the Holders, as the case may be, and each Person, if any, who
controls (within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act) PEG Inc., and each officer, director,
partner, member, employee, representative, agent, or manager of PEG Inc. shall
have the same rights to contribution as PEG Inc. Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
action, suit, or proceeding against such party in respect of which a claim for
contribution may be made against another party or parties, notify each party or
parties from whom contribution may be sought, but the omission to so notify such
party or parties shall not relieve the party or parties from whom contribution
may be sought from any obligation it or they may have under this Article V or
otherwise, except to the extent that any party is materially prejudiced by the
failure to give notice. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act), shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

5.6 Additional Liability. The indemnity and contribution agreements contained in
this Article V will be in addition to any Liability which any Indemnifying Party
may otherwise have to any Indemnified Party referred to above. Each Purchaser
Indemnitee’s obligations to contribute pursuant to this Article V are not joint
but are several in the proportion that the number of share of Common Stock sold
by such Purchaser Indemnitee bears to the number of share of Common Stock sold
by all Purchaser Indemnities.

5.7 Conflicts with Underwriting Agreements. Notwithstanding the other provisions
of this Article V, to the extent that the provisions on indemnification and
contribution contained in an underwriting agreement entered into in connection
with an Underwritten Offering are in conflict with the foregoing provisions, the
provisions of such underwriting agreement shall control.

ARTICLE VI

TERMINATION OF PEG INC.’s OBLIGATIONS

PEG Inc. shall have no further obligations pursuant to this Agreement upon such
time as there are no longer Registrable Shares outstanding hereunder; provided,
however, that PEG Inc.’s and the Holders” obligations under Articles V and VII
(and any related definitions) shall remain in full force and effect following
such time.

ARTICLE VII

MISCELLANEOUS

7.1 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party because of the authorship of any provision of this
Agreement. Any reference to any federal, state, provincial, local, or foreign
law will be deemed also to refer to such law as amended and all rules and
regulations promulgated thereunder, unless



--------------------------------------------------------------------------------

the context requires otherwise. Any reference to any contract or agreement
(including schedules, exhibits, and other attachments thereto), including this
Agreement, will be deemed also to refer to such agreement as amended, restated,
or otherwise modified, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context requires
otherwise. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. Where this
Agreement states that a party “will” or “shall” perform in some manner or
otherwise act or omit to act, it means that such party is legally obligated to
do so in accordance with this Agreement. The captions, titles, and headings
included in this Agreement are for convenience only and do not affect this
Agreement’s construction or interpretation. Any reference to an Article, Section
or Schedule in this Agreement shall refer to an Article or Section of, or
Schedule to, this Agreement, unless the context otherwise requires. Other than
with respect to Article V, this Agreement is for the sole benefit of the parties
and does not, and is not intended to, confer any rights or remedies in favor of
any Person (including any employee or shareholder of any Holder or PEG Inc.)
other than the parties.

7.2 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and thereof and supersedes
(a) all prior oral or written proposals or agreements, (b) all contemporaneous
oral proposals or agreements, and (c) all previous negotiations and all other
communications or understandings between the parties, in each case with respect
to the subject matter hereof and thereof.

7.3 Notices. Any notice, instruction, direction, or demand under the terms of
this Agreement required to be in writing shall be duly given upon delivery, if
delivered by hand, facsimile or other generally accepted means of electronic
transmission, or mail (with postage prepaid), to the following addresses:

 

  (a) If to PEG Inc., to:

Pattern Energy Group Inc.

Pier 1, Bay 3

San Francisco, CA 94111

Fax: (415) 362-7900

With a copy to (which shall not constitute notice):

Latham & Watkins LLP

c/o Kirk A. Davenport II

885 Third Avenue

New York, NY 10022-4834

Fax: (212) 751-4864



--------------------------------------------------------------------------------

  (b) If to any Holder:

To the address of such Holder

With a copy to:

Pattern Energy Group LP

712 Fifth Avenue, 36th Floor

New York, NY 10019

Fax: (212) 993-0077

or to such other addresses or telecopy numbers as may be specified by like
notice to the other party.

7.4 Governing Law. This Agreement shall be construed in accordance with and
governed by the substantive internal laws of the State of New York, excluding
its conflict of laws rules.

7.5 Severability. If any term or other provision of this Agreement shall be
determined by a court, administrative agency, or arbitrator to be invalid,
illegal, or unenforceable, such invalidity, illegality, or unenforceability
shall not render the entire Agreement invalid. Rather, this Agreement shall be
construed as if not containing the particular invalid, illegal, or unenforceable
provision, and all other provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either party. Upon such determination that any term or other
provision is invalid, illegal, or unenforceable, the parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent permitted
under applicable Law.

7.6 Amendment. This Agreement may only be amended by a written agreement
executed by both parties.

7.7 Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same agreement.

7.8 Authority. Each party represents to the other party that (a) it has the
corporate power and authority to execute, deliver, and perform this Agreement,
(b) the execution, delivery, and performance of this Agreement by it have been
duly authorized by all necessary corporate or other actions, (c) it has duly and
validly executed and delivered this Agreement, and (d) this Agreement is its
legal, valid, and binding obligation, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, or other similar laws affecting creditors” rights generally and
general equity principles.

7.9 Binding Effect and Assignment. This Agreement binds and benefits the parties
and their respective successors and permitted assigns and shall inure to the
benefit of the Holders. The registration rights granted by this Agreement may
not be transferred or assigned by operation of law or in connection with any
transfer or assignment of Registrable Shares to a transferee unless pursuant to
the terms hereof, including as contemplated by the definition of “Holders” in
Article I, or with the written consent of PEG Inc.



--------------------------------------------------------------------------------

7.10 Waiver. A provision of this Agreement may be waived only by a writing
signed by the party intended to be bound by the waiver. A party is not prevented
from enforcing any right, remedy, or condition in the party’s favor because of
any failure or delay in exercising any right or remedy or in requiring
satisfaction of any condition, except to the extent that the party specifically
waives the same in writing. A written waiver given for one matter or occasion is
effective only in that instance and only for the purpose stated. A waiver once
given is not to be construed as a waiver for any other matter or occasion. Any
enumeration of a party’s rights and remedies in this Agreement is not intended
to be exclusive, and a party’s rights and remedies are intended to be cumulative
to the extent permitted by Law and include any rights and remedies authorized in
Law or in equity.

7.11 Arbitration. All disputes and controversies which may arise out of or in
connection with this Agreement and are not resolved through good faith
negotiation shall be settled by binding arbitration in accordance with the
provisions of Article VI of the Separation and Distribution Agreement.

7.12 Adjustment for Stock Splits, etc. Wherever in this Agreement there is a
reference to a specific number of shares with respect to any securities, then
upon the occurrence of any subdivision, combination, or stock dividend of such
shares, the specific number of shares with respect to any securities so
referenced in this Agreement shall automatically be proportionally adjusted to
reflect the effect on the outstanding shares of such class or series of stock by
such subdivision, combination, or stock dividend.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

PATTERN ENERGY GROUP INC. By:  

/s/ Dyann S. Blaine

Name: Dyann S. Blaine Title: Vice President and Secretary PATTERN ENERGY GROUP
LP By:  

/s/ Dyann S. Blaine

Name: Dyann S. Blaine Title: Vice President

.



--------------------------------------------------------------------------------

Schedule I

Pattern Renewables LP